DETAILED ACTION
This communication is a first office action on the merits. Claims 1-9, as originally filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether claim 7 is describing another second support member or the second support member described in claim 1. For examination purposes the phrase is examined to read upon the same support member of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazato (US 2007/0258795).
Regarding claim 1, Nakazato discloses an apparatus comprising:
a head unit (30) for fixing a trim, the head unit including an upper end and a lower end (Fig. 2 shows a bottom at 31 and top at 50);
a fastening part (10) having a longitudinal hole (15) and a rear surface, wherein the lower end of the head unit is coupled to the fastening part (Fig. 4A-8 as shown); and
a fixing part (1) having an insertion hole (5), wherein the upper end of the head unit is configured to be inserted into the insertion hole of the fixing part,
wherein the head unit further comprises:
a head part (50) inserted into the insertion hole of the fixing part; and
a guide part (31) configured to be inserted into the longitudinal hole formed in the fastening part, and to be in contact with the rear surface of the fastening part,
wherein the guide part is configured to be inserted into the longitudinal hole, and be rotated such that the head unit is coupled to the fastening part (Figs. 4A-8 as shown).

Regarding claim 2, Nakazato further discloses a first support member (46) configured to be positioned between the head part and the guide part, and to overlap an upper surface of the fastening part (Fig. 8 as shown); and a second support member (48) configured to be positioned adjacent to the first support member, and to overlap with a lower surface of the fixing part.

Regarding claim 5, Nakazato further discloses wherein the head part includes at least four positions (side edges of 51 and exterior surface of 52), each having a support point at which the head part is supported by an inner circumferential surface of the insertion hole (each of the points can in at least in turn be supported by the inner circumferential surface).

Regarding claim 6, Nakazato further discloses wherein at least one side surface of the head part is an elastic piece (52).

Regarding claim 7, Nakazato as best understood further discloses wherein the elastic piece is positioned on a side surface of the head part corresponding to a second support member.

Regarding claims 8 and 9, Nakazato further disclose wherein the fastening part comprises a fastening bracket connected to the trim and wherein the fixing part comprises a fixing bracket connected to a vehicle body (Paragraph 40 describes wherein 1 and 10 are attached to portions of a vehicle that can read upon the fastening brackets claimed herein).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677